Citation Nr: 0706332	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  06-24 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the discontinuance of vocational rehabilitation 
benefits under the provisions of Chapter 31, Title 38, United 
States Code was proper.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1992 to November 
1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the New York, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

The veteran was reportedly provided a Statement of the Case 
in July 2006 in response to his notice of disagreement with a 
May 2006 decision terminating his eligibility for VA 
vocational rehabilitation benefits; however, the Statement of 
the Case is not of record.  In addition, although a copy of a 
Statement of the Case that was reportedly mailed to the 
veteran in February 2007 is of record, it is unsigned.  

In a VA Form 9 submitted in August 2006, the veteran 
requested a Board hearing at the RO.  Such a hearing was 
never scheduled and there is nothing in the record to 
indicate that the request was withdrawn.

In light of these circumstances, the case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions:

The AMC or the RO should ensure that all 
pertinent documentation, to include the 
July 2006 Statement of the Case and a 
signed version of the February 2007 
Statement of the Case, is associated with 
the vocational rehabilitation folder.

The AMC or the RO should schedule the 
veteran for a Board hearing at the RO in 
accordance with the docket number of his 
appeal.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded. See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


